Citation Nr: 1022944	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-15 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for left ankle 
disability, claimed as a residual of injury in service. 
 
2.  Entitlement to service connection for bilateral hip 
disability, claimed as a residual of injury in service.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran has verified active duty service from January 
1975 to January 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an August 2007 
rating decision of the VA Regional Office (RO) in 
Albuquerque, New Mexico that denied service connection for 
left ankle and bilateral hip disabilities, claimed as 
residuals of injury in service.  

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he while running during physical 
training at the Marine Barracks in Washington, DC between 
1975 and 1976, he tripped and broke his left ankle and 
bruised his hip.  He contends that he resprained the left 
ankle several months later.  The appellant avers that he was 
treated for his injuries at the Marine Barracks.  He 
maintains the ankle was never the same after those incidents 
and that he has suffered pain and giving way since that time.  
He states that he fell again several years ago when the left 
ankle gave way and re-injured the hip resulting in severe 
pain and constant limping.  The Veteran has submitted 
photographs dated in 1976 purporting to establish the fact of 
injury, including one with his left ankle in a cast and 
ambulating with crutches with service members in the 
background. 

Review of the record discloses that with the exception of the 
November 1974 service entrance examination report, the 
Veteran's service treatment records are not available, 
including records from the Marine Barracks where he reports 
he was treated.  It appears that the agency of original 
jurisdiction has only contacted the National Personnel 
Records Center in this regard.  

The Board would point out that in cases where a veteran's 
service records are unavailable through no fault of his own, 
there is a heightened obligation to assist in the development 
of the case, including the obligation to search alternative 
sources. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Moore v. Derwinski, 1 Vet. App. 401, 406 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) in 
Dixon v. Derwinski, 3 Vet. App. 261 (1992) held that the VA 
should conduct a "reasonably exhaustive search" to obtain 
service treatment records, including inquiries directed to 
named facilities, if they are still operational.

In this case, it does not appear that the RO has made a 
thorough enough attempt to locate the appellant's records 
through alternative sources or other appropriate Federal 
records repositories.  It is incumbent upon VA to afford the 
Veteran's claims this consideration due to the unavailability 
of his service records.  In this regard, the RO should 
attempt to reconstruct the service medical and personnel 
records through other means.  This includes attempts to 
obtain any information from all available sources and records 
repositories.  The Court has held that VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain them 
would be futile. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  If the search is negative, a memorandum to this 
effect should be placed in the claims folder.

In this regard, the RO should once again contact the National 
Personnel Records Center for any records that may have become 
associated with the Veteran's file since the last receipt of 
such in May 2007.  Additionally, the RO should request 
records for the Veteran from the service department and the 
Marine Barracks between 1975 and 1977, to include those that 
may be retired or on microfilm.  The appellant states that 
his ankle has been bothering him since service.  He should 
therefore be requested to provide the names and addresses of 
any and all physicians and/or facilities from whom he 
received treatment for the claimed disabilities since 1977.  

The Board observes that in a medical statement dated in March 
2009, N. Reid, MD, appears to link current left ankle and hip 
disabilities to trauma in service.  In view of such, the 
Board finds that a VA examination is warranted for review of 
the record and a nexus opinion.  The record reflects that the 
Veteran has not had a VA examination for compensation and 
pension purposes.  The fulfillment of the VA's statutory duty 
to assist the appellant includes conducting a thorough and 
contemporaneous VA medical examination when indicated, and 
providing a medical opinion, which takes into, account the 
records of prior medical treatment so that the disability 
evaluation will be a fully informed one. See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide authorization identifying the 
names and addresses of all providers who 
have treated him for left ankle/hip 
disability since discharge from service.  
After securing the necessary releases, 
the RO should request this information, 
if not already of record.

2.  Send a direct request to the Marine 
Barracks, Washington, DC for all of the 
Veteran's medical records that may be in 
its possession, to include those that may 
be on microfiche or are retired, 
particularly regarding treatment for left 
ankle/hip injuries between 1975 and 1977.

3.  Request that the National Personnel 
Records Center perform another search for 
any additional service treatment records 
for the Veteran.

4.  Following a reasonable period for 
responses from the above, schedule the 
Veteran for an examination.  The claims 
folder and a copy of this remand must be 
made available to and be reviewed by the 
examiner.

After reviewing the claims folder and 
examining the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that 
current left ankle and bilateral hip 
disabilities had their onset during the 
Veteran's service between 1975 and 1977.

The examiner should provide a full 
rationale for the opinion and reference 
the facts relied upon in reaching his or 
her conclusions.

5.  Thereafter, readjudicate the issues 
on appeal.  If the benefits sought on 
appeal are not granted in full, issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

